UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended January 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-8061 FREQUENCY ELECTRONICS, INC. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 11-1986657 (I.R.S. Employer Identification No.) 55 CHARLES LINDBERGH BLVD., MITCHEL FIELD, N.Y. (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 516-794-4500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filer o (do not check if a smaller reporting company) Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: The number of shares outstanding of Registrant's Common Stock, par value $1.00 as of March 10, 2014 – 8,552,456 Table of Contents FREQUENCY ELECTRONICS, INC. and SUBSIDIARIES TABLE OF CONTENTS Part I. Financial Information: Page No. Item 1 - Financial Statements: 3 Condensed Consolidated Balance Sheets - January 31, 2014 (unaudited) and April 30, 2013 3 Condensed Consolidated Statements of Income and Comprehensive Income (unaudited)Nine Months EndedJanuary 31, 2014 and 2013 4 Condensed Consolidated Statements of Income and Comprehensive Income (unaudited) Three Months EndedJanuary 31, 2014 and 2013 5 Condensed Consolidated Statements of Cash Flows (unaudited)Nine Months EndedJanuary 31, 2014 and 2013 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7-12 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 13-20 Item 3- Quantitative and Qualitative Disclosures About Market Risk 20 Item 4 - Controls and Procedures 20 Part II. Other Information: Item 6 - Exhibits 21 Signatures 22 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements FREQUENCY ELECTRONICS, INC. and SUBSIDIARIES Condensed Consolidated Balance Sheets January 31, April 30, (UNAUDITED) (In thousands except par value) ASSETS: Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowance for doubtful accounts of $326 at January 31, 2014 and $288 at April 30, 2013 Costs and estimated earnings in excess of billings, net Inventories Prepaid and deferred income taxes Prepaid expenses and other Total current assets Property, plant and equipment, at cost, less accumulated depreciation and amortization Deferred income taxes Goodwill and other intangible assets Cash surrender value of life insurance and cash held in trust Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY: Current liabilities: Short-term credit obligations $ - $ Accounts payable - trade Accrued liabilities Total current liabilities Long term debt- noncurrent Deferred compensation Deferred rent and other liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock- $1.00 par value - - Common stock-$1.00 par value, issued 9,164 shares Additional paid-in capital Retained earnings Common stock reacquired and held in treasury – at cost (614 shares at January 31, 2014 and 701 shares at April 30, 2013) ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 3 of 22 Table of Contents FREQUENCY ELECTRONICS, INC. and SUBSIDIARIES Condensed Consolidated Statements of Income and Comprehensive Income Nine Months Ended January 31, (Unaudited) Condensed Consolidated Statements of Income (In thousands except per share data) Revenues $ $ Cost of revenues Gross margin Selling and administrative expenses Research and development expense Operating profit Other income (expense): Investment income Interest expense ) ) Other income (expense), net ) Income before provision for income taxes Provision for income taxes Net income $ $ Net income per common share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Diluted Condensed Consolidated Statements of Comprehensive Income Net income $ $ Other comprehensive income: Foreign currency translation adjustment 46 Change in market value of marketable securities ) Deferred tax effect of change in marketable securities ) Total other comprehensive income Comprehensive income $ $ See accompanying notes to condensed consolidated financial statements. 4 of 22 Table of Contents FREQUENCY ELECTRONICS, INC. and SUBSIDIARIES Condensed Consolidated Statements of Income and Comprehensive Income Three Months Ended January 31, (Unaudited) Condensed Consolidated Statements of Income (In thousands except per share data) Revenues $ $ Cost of revenues Gross margin Selling and administrative expenses Research and development expense Operating profit Other income (expense): Investment income Interest expense ) ) Other expense, net ) ) Income before provision for income taxes Provision for income taxes Net income $ $ Net income per common share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Diluted Condensed Consolidated Statements of Comprehensive Income Net income $ $ Other comprehensive (loss) income: Foreign currency translation adjustment Change in market value of marketable securities ) ) Deferred tax effect of change in marketable securities 31 Total other comprehensive (loss) income ) Comprehensive income $ $ See accompanying notes to condensed consolidated financial statements. 5 of 22 Table of Contents FREQUENCY ELECTRONICS, INC. and SUBSIDIARIES Condensed Consolidated Statements of Cash Flows Nine Months Ended January 31, (Unaudited) (In thousands) Cash flows from operating activities: Net income $ $ Non-cash charges to earnings, net Gain on sale of equipment ) - Net changes in operating assets and liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from sale of marketable securities Purchase of marketable securities ) ) Purchase of fixed assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from credit line borrowings Payment of lease and short-term credit obligations ) ) Payment of cash dividend - ) Tax benefit from exercise of stock-base compensation - Exercise of stock options - 20 Net cash provided by (used in) financing activities ) Net increase in cash and cash equivalents before effect of exchange rate changes Effect of exchange rate changes on cash and cash equivalents Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income Taxes $ $ See accompanying notes to condensed consolidated financial statements. 6 of 22 Table of Contents FREQUENCY ELECTRONICS, INC. and SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) NOTE A - CONSOLIDATED FINANCIAL STATEMENTS In the opinion of management of Frequency Electronics, Inc. (“the Company”), the accompanying unaudited condensed consolidated interim financial statements reflect all adjustments (which include only normal recurring adjustments) necessary to present fairly, in all material respects, the consolidated financial position of the Company as of January 31, 2014 and the results of its operations and cash flows for the nine and three months ended January 31, 2014 and 2013.The April 30, 2013 condensed consolidated balance sheet was derived from audited financial statements.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted.It is suggested that these condensed consolidated financial statements be read in conjunction with the financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended April 30, 2013.The results of operations for such interim periods are not necessarily indicative of the operating results for the full fiscal year. NOTE B - EARNINGS PER SHARE Reconciliation of the weighted average shares outstanding for basic and diluted Earnings Per Share are as follows: Nine months Three months Periods ended January 31, Weighted average shares outstanding: Basic Effect of dilutive securities Diluted The computation of diluted earnings per share excludes those options and stock appreciation rights (“SARS”) with an exercise price in excess of the average market price of the Company’s common shares during the periods presented.The inclusion of such options and SARS in the computation of earnings per share would have been antidilutive.The number of excluded options and SARS were: Nine months Three months Periods ended January 31, Outstanding options and SARS excluded NOTE C- COSTS AND ESTIMATED EARNINGS IN EXCESS OF BILLINGS, NET At January 31, 2014 and April 30, 2013, costs and estimated earnings in excess of billings, net, consist of the following: January 31, 2014 April 30, 2013 (In thousands) Costs and estimated earnings in excess of billings $ $ Billings in excess of costs and estimated earnings ) ) Net asset $ $ Such amounts represent revenue recognized on long-term contracts that had not been billed at the balance sheet dates or represent a liability for amounts billed in excess of the revenue recognized.Amounts are billed to customers pursuant to contract terms, whereas the related revenue is recognized on the percentage of completion basis at the measurement date.In general, the recorded amounts will be billed and collected or revenue recognized within twelve months of the balance sheet date.Revenue on these long-term contracts is accounted for on the percentage of completion basis.During the nine and three months ended January 31, 2014, revenue recognized under percentage of completion contracts was approximately $30.2 million and $10.8 million, respectively.During the nine and three months ended January 31, 2013, such revenue was approximately $25.9 million and $8.9 million, respectively. 7 of 22 Table of Contents FREQUENCY ELECTRONICS, INC. and SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) NOTE D- TREASURY STOCK TRANSACTIONS During the nine month period ended January 31, 2014, the Company made a contribution of 29,735 shares of its common stock held in treasury to the Company’s profit sharing plan and trust under section 401(k) of the Internal Revenue Code.Such contributions are in accordance with the Company’s discretionary match of employee voluntary contributions to this plan.During the same period, the Company issued 56,763 shares from treasury upon the exercise of stock options and SARs by certain officers and employees of the Company. NOTE E - INVENTORIES Inventories, which are reported at the lower of cost or market, consist of the following: January 31, 2014 April 30, 2013 (In thousands) Raw Materials and Component Parts $ $ Work in Progress Finished Goods $ $ As of January 31, 2014 and April 30, 2013, approximately $33.4 million and $29.9 million, respectively, of total inventory is located in the United States, approximately $8.0 million and $6.9 million, respectively, is located in Belgium and $0.7 million and $0.7 million, respectively, is located in China. NOTE F- SEGMENT INFORMATION The Company operates under three reportable segments based on the geographic locations of its subsidiaries: FEI-NY – operates out of New York and its operations consist principally of precision time and frequency control products used in three principal markets- communication satellites (both commercial and U.S. Government-funded); terrestrial cellular telephone or other ground-based telecommunication stations and other components and systems for the U.S. military. Gillam-FEI - operates out of Belgium and France and primarily sells wireline synchronization and network management systems in non-U.S. markets.All sales from Gillam-FEI to the United States are to other segments of the Company. FEI-Zyfer – operates out of California and its products incorporate Global Positioning System (GPS) technologies into systems and subsystems for secure communications, both government and commercial, and other locator applications.This segment also provides sales and support for the Company’s wireline telecommunications family of products, including US5G, which are sold in the United States market. The FEI-NY segment also includes the operations of the Company’s wholly-owned subsidiaries, FEI-Elcom Tech (“FEI-Elcom”) and FEI-Asia.FEI-Asia functions primarily as a manufacturing facility for the Company’s commercial product subsidiaries with minimal sales to outside customers.FEI-Elcom, in addition to its own product line, provides design and technical support for the FEI-NY segment’s satellite business. The Company’s chief executive officer measures segment performance based on total revenues and profits generated by each geographic location rather than on the specific types of customers or end- users.Consequently, the Company determined that the segments indicated above most appropriately reflect the way the Company’s management views the business. 8 of 22 Table of Contents FREQUENCY ELECTRONICS, INC. and SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) The tables below present information about reported segments with reconciliation of segment amounts to consolidated amounts as reported in the statement of income or the balance sheet for each of the periods (in thousands): Nine months Three months Periods ended January 31, Revenues: FEI-NY $ Gillam-FEI FEI-Zyfer less intersegment revenues ) Consolidated revenues $ Operating profit (loss): FEI-NY $ Gillam-FEI ) FEI-Zyfer ) ) ) Corporate ) Consolidated operating profit $ Identifiable assets: January 31, 2014 April 30, 2013 FEI-NY (approximately $3 million in China) $ $ Gillam-FEI (all in Belgium or France) FEI-Zyfer less intersegment balances ) ) Corporate Consolidated identifiable assets $ $ NOTE G- INVESTMENT IN MORION, INC. The Company has an investment in Morion, Inc., (“Morion”) a privately-held Russian company, which manufactures high precision quartz resonators and crystal oscillators.The Company’s investment consists of 4.6% of Morion’s outstanding shares, accordingly, the Company accounts for its investment in Morion on the cost basis.This investment is included in other assets in the accompanying balance sheets. During the nine months ended January 31, 2014 and 2013, the Company acquired product from Morion in the aggregate amount of approximately $177,000 and $42,000, respectively, and the Company sold product and training services to Morion in the aggregate amount of approximately $808,000 and $200,000, respectively. (Includes revenues recognized under the license agreement discussed in the paragraph below.)During the three months ended January 31, 2014 and 2013, the Company acquired product from Morion in the aggregate amount of approximately $79,000 and $23,000, respectively, and the Company sold product and training services to Morion in the aggregate amount of approximately $156,000 and $103,000, respectively.At January 31, 2014, approximately $4,000 was payable to Morion and accounts receivable from Morion was approximately $152,000. 9 of 22 Table of Contents FREQUENCY ELECTRONICS, INC. and SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) On October 22, 2012, the Company entered into an agreement with respect to its licensing of rubidium oscillator production technology to Morion.The agreement requires the Company to supply production equipment and parts and to provide training to Morion employees to enable Morion to achieve certain levels of volume production of rubidium oscillators.Morion will pay the Company approximately $2.7 million for the license, the equipment, parts and training, plus 5% royalties on third party sales.For a 5-year period following an initial production run, the Company commits to purchase from Morion a minimum of approximately $400,000 worth of rubidium oscillators per year although Morion is not obligated to sell that amount to the Company.In November 2012, Morion paid the Company a $925,000 deposit under the agreement which amount had been recorded on the Company’s balance sheet as deferred revenue.In October 2013, after amending the original document to clarify certain billing events, the Company invoiced Morion for the equipment, certain component parts for the production of rubidium oscillators, training of certain Morion employees and transfer of the production technology and license to Morion.Accordingly, during the nine-month period ended January 31, 2014, the Company recorded revenues of $400,000 for the technology transfer, training and sale of parts and recognized a gain of approximately $736,000 upon the sale of fully-depreciated equipment.The $925,000 deposit previously recorded as deferred revenue is included in these revenues and gain.Additional revenues under the agreement will be recorded after the Company provides further on-site training for Morion personnel, delivers more component parts and obtains relief from certain U.S. Government limitations relating to the sales of items to be manufactured under the license.The United States Department of State has approved the technology transfer called for under the agreement. NOTE H- FAIR VALUE OF FINANCIAL INSTRUMENTS The cost, gross unrealized gains, gross unrealized losses and fair market value of available-for-sale securities at January 31, 2014 and April 30, 2013 are as follows (in thousands): January 31, 2014 Gross Gross Fair Unrealized Unrealized Market Cost Gains Losses Value Fixed income securities $ $ $ ) $ Equity securities ) $ $ $ ) $ April 30, 2013 Gross Gross Fair Unrealized Unrealized Market Cost Gains Losses Value Fixed income securities $ $ $
